1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRIAN THOMAS MATHEIS,                                Case No.: 3:20-cv-2100-GPC-AHG
12                                       Plaintiff,
                                                          ORDER GRANTING IN PART AND
13   v.                                                   DENYING IN PART EX PARTE
                                                          MOTION TO TAKE THE
14   C. GODINEZ, et al.,
                                                          DEPOSITIONS OF
15                                   Defendants.          INCARCERATED PERSONS
16
                                                          [ECF No. 43]
17
18         This matter comes before the Court on Defendants’ Ex Parte Application to Take
19   the Depositions of Incarcerated Persons. ECF No. 43. Pursuant to Fed. R. Civ. P.
20   30(a)(2)(B), Defendants seek leave of Court to take depositions of 13 incarcerated persons,
21   all of whom Defendants believe are witnesses with firsthand knowledge of the incidents at
22   issue in this case. 1 Plaintiff has identified 8 of the 13 inmates as witnesses to the alleged
23   incidents, while Defendants have identified an additional 5 inmate witnesses. Id. at 3-4.
24
25
     1
      These witnesses include: James Martin Rose, CDCR No. E92035, Richard J. Donovan
26   Correctional Facility; Anthony Zendejas, CDCR No. AE4128, Richard J. Donovan
27   Correctional Facility; Paul Loyde Hensley, CDCR No. J86000, Richard J. Donovan
     Correctional Facility; Jose Arreguin, CDCR No. H86282, Richard J. Donovan Correctional
28   Facility; Bruxs Gastelum, CDCR No. J05622, Richard J. Donovan Correctional Facility;
                                                      1
                                                                                3:20-cv-2100-GPC-AHG
1          The Court has already granted leave to Defendants to take Plaintiff’s deposition
2    (ECF No. 42). Therefore, allowing Defendants to depose the 13 witnesses as requested
3    requires that the Court expand the number of permissible depositions under Fed. R. Civ. P.
4    30(a)(2)(A)(i) from 10 to 14.
5          Upon due consideration, the Court GRANTS IN PART and DENIES IN PART
6    Defendants’ Application (ECF No. 43). The Court GRANTS Defendants permission to
7    depose any of the incarcerated persons identified in their Application as potential witnesses
8    to the alleged incidents at issue within the presumptive 10-deposition limit of the Federal
9    Rules. On reasonable notice to Plaintiff, Defendants may depose such incarcerated persons
10   in accordance with the Federal Rules of Civil Procedure and the institution’s rules and
11   regulations, including the presence of correctional officers during the deposition.
12         Additionally, pursuant to Fed. R. Civ. P. 30(b)(4), the Court ORDERS that
13   Defendants may take such depositions by remote means if Defendants so choose. In light
14   of the ongoing COVID-19 pandemic, the Court further WAIVES the requirement of Fed.
15   R. Civ. P. 30(c)(1), and will permit the Court Reporter recording the depositions to do so
16   remotely.
17         However, the Court finds Defendants have not established good cause to increase
18   the deposition limit from 10 to 14. See Lloyd v. Valley Forge Life Ins. Co., No. C06-5325
19   FDB, 2007 WL 906150, at *2 (W.D. Wash. Mar. 23, 2007) (“A party seeking to exceed
20   the presumptive number of depositions must make a particularized showing of why the
21   discovery is necessary”); Ocean Garden Prod. Inc. v. Blessings Inc., No. CV-18-00322-
22
23
     Albert Sidney Ward, CDCR No. D02841, Richard J. Donovan Correctional Facility;
24   Perucho Neal, CDCR No. AB8302, California Men’s Colony; Carlos Ramon Roberson,
25   CDCR No. P16623, Richard J. Donovan Correctional Facility; Larry Michael Pineda,
     CDCR No. BF5927, Corcoran Correctional Facility; Raymond Davis Miller, CDCR No.
26   BD1461, Salinas Valley State Prison; Rafael Angel Pena, CDCR No. AN5914, Richard J.
27   Donovan Correctional Facility; Joseph Rozell Childs, CDCR No. C94633, Richard J.
     Donovan Correctional Facility; and Juan Jose Enriquez, CDCR No. BF7163, Richard J.
28   Donovan Correctional Facility.
                                                  2
                                                                               3:20-cv-2100-GPC-AHG
1    TUC-RM, 2020 WL 570947, at *2 (D. Ariz. Feb. 5, 2020) (“The party moving to exceed
2    the presumptive ten-deposition limit has the burden to demonstrate good cause for doing
3    so”) (quotations and citation omitted).
4          Accordingly, the request to take depositions in excess of the 10-deposition limit is
5    DENIED without prejudice. If, after Defendants have taken 10 depositions, they
6    determine that additional witness testimony beyond the limit is necessary for their case,
7    they may re-file a motion seeking to exceed the limit and explaining why the discovery is
8    necessary. The Court will not entertain such a motion until Defendants have already met
9    the 10-deposition limit.
10         IT IS SO ORDERED.
11
12   Dated: July 1, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                            3:20-cv-2100-GPC-AHG
